DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed May 15, 2021 have been entered.  Claim 22 has been added.  Claims 1-13 and 16-22 are currently pending in the application.

Reasons for Allowance
Claims 1-13 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Woodward (U.S. Publication No. 2005/0081297) is cited as being of interest for teaching a changing table cover, comprising:  a sheet 120 including at least four corner portions (see annotated figure 1 below), a pillow 124 affixed to a top surface of the sheet 120; and a bag 110 affixed to an end portion of the sheet 120 (see Figure 1, below).

    PNG
    media_image1.png
    771
    583
    media_image1.png
    Greyscale

Woodward does not disclose wherein two of the at least four corner portions along a length side of the sheet include elastic material, and are positioned adjacent to one another, and the other portions of the at least four corner portions exclude the elastic material and are positioned adjacent to one another, wherein the length side is longer than a width side of the sheet, and two fasteners affixed to both sides of the length side and configured to fasten the changing table cover to a changing table platform when in use by fastening the at least two fasteners.
Ashley (U.S. Publication No. 2007/0256244) is cited as being of interest for teaching wherein two of the at least four corner portions along a length side 12 of the sheet include elastic material 63 (paragraph 0033), and are positioned adjacent to one another (see Figure 6, where the two corner portions with elastic material are positioned further from the changing table support member 22), and the other portions (see figure 6, where the other portions are positioned closer to changing table support member 22 and have ties 67 and 68, also see paragraph 0033) of the at least four corner portions exclude the elastic material 13 and are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward so two of the at least four corner portions along a length side of the sheet include elastic material, and are positioned adjacent to one another, and the other portions of the at least four corner portions exclude the elastic material and are positioned adjacent to one another, wherein the length side is longer than a width side of the sheet as taught by Ashley, because the elastic band allows for the cover to be stretched over and completely cover a changing table, and allows for the cover to conform to changing tables of various shapes and sizes (paragraph 0031).
Stackman (U.S. Publication No. 2007/0256244) is cited as being of interest for teaching two fasteners 29 and 30 affixed to both sides of the length side (of cover 27, where the fasteners are attached on the two longer sides of the four sides) and configured to fasten the changing table cover 27 to a changing table platform when in use by fastening the at least two fasteners 29 and 30 (paragraph 0028 and 32, and Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward with two fasteners affixed to both sides of the length side and configured to fasten the changing table cover to a changing table platform when in use by fastening the at least two fasteners as taught by Stackman, because the straps of Stackman would provide the changing table cover additional means of securement when affixed to an underlying surface of a changing table (paragraphs 0028 and 0032).
Woodward, as modified, does not disclose, teach, or suggest where the two of the at least four corner portions that include elastic material have a rounded shape and the other portions of the at least four corner portions that exclude the elastic material have a substantially .

    PNG
    media_image2.png
    647
    746
    media_image2.png
    Greyscale

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673       

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673